DETAILED ACTION
The Office acknowledges the Applicant’s response filed 2 August 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9-11, 16, 18-19 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr et al. (PG Pub 2008/0223816 A1) hereinafter referred to as Darr in view of Gosset (PG Pub 2014/0284237 A1).
Regarding claim 1, Darr discloses a plastic container arrangement, the arrangement comprising: a reduced diameter plastic (paragraph 36) container (10; figs. 1-5); 
wherein a ratio of a maximum outside diameter (DB = 2.56 +/- 0.45 inches; paragraph 26) of each reduced diameter container to an overall container height (H1 = 8.250 +/- 1 inches; paragraph 26) of each of the plurality of reduced diameter containers is less than 0.333 (2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited); and 
wherein the reduced diameter plastic container (10) individually has an overall height of at least 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) and a maximum outside diameter of less than 2.50 inches (63.5 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of less than 2.50 inches; It is important to note that if the container height was reduced to 8.001 inches such a reduction would be 96.982% of the cited 8.250 inch height and still within the noted range.  A proportional change to the outside diameter, 2.56 x 0.96982, would result in a diameter of Db of 2.48 inches which would also be within the cited range.  Additionally, if one where concerned about maintaining the same volume in the container but chose a height that was higher in the listed range, e.g. 8.5 inches, there would need to be a reduction in the width to keep the volume the same, which would necessitate reducing the diameter to values below 2.5 inches as referenced in Darr.  The container of Darr is deemed to explicitly and implicitly disclose each of the claimed dimensions).

Darr discloses a reduced diameter plastic container, but fails to disclose a plurality of plastic containers arranged in a side-by-side configuration.
However, Gossett teaches a plastic container arrangement (10; figs. 1-10; paragraphs 1-2 – plastic bottles), the arrangement comprising: a plurality of plastic containers (paragraphs 1-2 – plastic bottles; #12, 13) arranged in a side-by-side configuration (figs. 7-8). 
Given the teachings of Gossett (paragraph 2), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the plastic container arrangement comprising a reduced diameter plastic container of Darr to include a plurality of plastic containers arranged in side-by-side configuration as taught by Gossett.  It was well-known in the art at the time the invention was made to package a group of identical/similar items together to make them easier for transport and handling in a large group for supply chains.

Regarding claim 2, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic (Darr – paragraph 36) containers (Darr - 10; figs. 1-5; Gossett – 12, 13; figs. 1-10; paragraphs 1-2) are arranged in a plurality of cases (Gossett – 10; figs. 7-10), and each case has a plurality of rows, and each adjacent row in a case is offset from at least one adjacent row (Gossett - fig. 7 or fig. 8).

Regarding claim 3, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) are comprised of PET (Darr – paragraph 36).

Regarding claim 4, Darr as modified by Gossett above discloses wherein the overall height of an individual container of the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) is about 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26).

Regarding claim 6, Darr as modified by Gossett above discloses wherein the maximum outside diameter of an individual container of the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) is about 2.46 inches (62.484 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of about 2.46 inches).

Regarding claim 9, Darr as modified by Gossett above discloses wherein the ratio of the maximum outside diameter (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26) of an individual container (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) of the plurality (Gossett – figs. 1-10) of reduced diameter containers to the overall container height (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) of the individual container is less than 0.320 (Darr - 2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited).

Regarding claim 10, Darr as modified by Gossett above discloses wherein the ratio of the maximum outside diameter (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26) of an individual container (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) of the plurality (Gossett – figs. 1-10) of reduced diameter containers to the overall container height (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) of the individual container is less than 0.310 (Darr - 2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited; Example: DB = 2.5 and H1 = 8.5, which are in the disclosed ranges, and the ratio would be 0.294).

Regarding claim 11, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) have an individual container internal volume of about 500 ml (Darr – paragraph 26).

Regarding claim 16, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more horizontal ribs (Darr – fig. 2; #36a, 36b; paragraph 30) in a sidewall portion.

Regarding claim 18, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include sidewall portion (Darr - 30) with an outer diameter that varies along a vertical length of the sidewall portion (Darr – fig. 2; at least section 32 varies in outer diameter relative to the rest of the rest of the sidewall 30; also spaces between ribs 36 vary in outer diameter).

Regarding claim 19, Darr discloses a plastic container assembly, including: 
a reduced diameter plastic (paragraph 36) container (10; figs. 1-5); 
wherein a ratio of a maximum outside diameter (DB = 2.56 +/- 0.45 inches; paragraph 26) of each of the reduced diameter containers to an overall container height (H1 = 8.250 +/- 1 inches; paragraph 26) of each reduced diameter containers is less than 0.333 (2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited); and
wherein the reduced diameter plastic container (10) individually has an overall height of at least 8.0 inches (203.2 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) and a maximum outside diameter of less than 2.50 inches (63.5 mm) (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) and a maximum outside diameter of less than 2.50 inches (63.5 mm) (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26 – This range includes a maximum outside diameter of less than 2.50 inches; It is important to note that if the container height was reduced to 8.001 inches such a reduction would be 96.982% of the cited 8.250 inch height and still within the noted range.  A proportional change to the outside diameter, 2.56 x 0.96982, would result in a diameter of Db of 2.48 inches which would also be within the cited range.  Additionally, if one where concerned about maintaining the same volume in the container but chose a height that was higher in the listed range, e.g. 8.5 inches, there would need to be a reduction in the width to keep the volume the same, which would necessitate reducing the diameter to values below 2.5 inches as referenced in Darr.  The container of Darr is deemed to explicitly and implicitly disclose each of the claimed dimensions).

Darr discloses a reduced diameter plastic container, but fails to disclose a pallet; and a plurality of plastic containers arranged in a side-by-side configuration on or upon the pallet.
However, Gossett teaches a plastic container assembly (10; figs. 1-10; paragraphs 1-2 – plastic bottles), the assembly comprising: a pallet (11); a plurality of plastic containers (paragraphs 1-2 – plastic bottles; #12, 13) arranged in a side-by-side configuration (figs. 7-8) on or upon the pallet (fig. 9 or 10). 
Given the teachings of Gossett (paragraph 2), it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the plastic container arrangement comprising a reduced diameter plastic container of Darr to include a plurality of plastic containers arranged in side-by-side configuration on a pallet as taught by Gossett.  It was well-known in the art at the time the invention was made to package a group of identical/similar items together and place them on a pallet to make them easier for transport and handling in a large group for supply chains.

Regarding claim 22, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) have an individual container internal volume of about 500 ml (Darr – paragraph 26).

Regarding claim 23, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) are comprised of PET (Darr – paragraph 36).

Regarding claim 24, Darr as modified by Gossett above discloses wherein the ratio of the maximum outside diameter (Darr - DB = 2.56 +/- 0.45 inches; paragraph 26) of an individual container (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) of the plurality (Gossett – figs. 1-10) of reduced diameter containers to the overall container height (Darr - H1 = 8.250 +/- 1 inches; paragraph 26) of the individual container is less than 0.310 (Darr - 2.56/8.25 = 0.310; this ratio could be further reduced given the ranges cited; Example: DB = 2.5 and H1 = 8.5, which are in the disclosed ranges, and the ratio would be 0.294).

Claims 12-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) in view of Packaging News (“The world’s PET project” http://www.packagingnews.com.au/news/the-world-s-pet-project - Originally published 10 July 2014, retrieved via archive.org 4 April 2015) hereinafter referred to as NPL ‘01.
Regarding claim 12, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a container weight of 7.7 g (Darr – paragraph 26, “a container may weigh 10.0 g. or less”).
The Office deems the above limitation to be disclosed by Darr.  Wherein the Applicant may argue that a weight of “10 g or less” does not include “7.7 g”, the Office alternatively points to NPL ‘01 which teaches a similar plastic container (pg. 2 – “Evolight by P.E.T. Engineering… 500 ml PET bottle”) which has a container weight of 7.5 g (pg. 2 – “This 500 ml PET bottle for still water, weighed in at 7.5 g”).
Given the teachings of NPL ’01, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the individual container weight of the plurality of plastic containers of Darr as modified by Gossett be 7.7g.  Darr already discloses that the weight of the plastic containers can be 10.0 g or less.  While Darr is silent with regards to a lower limit of this weight, NPL ’01 further teaches that a similar 500 mL plastic bottle could be made such that its weight would only be 7.5g. This teaching shows that the lower limit of such containers would include the claimed 7.7 g.  As such, the combination of references is deemed to disclose a potential range of 7.5 to 10.0 grams which includes the Applicant’s claimed value of 7.7g.  The benefit of making the containers of Darr as modified by Gossett weigh less is that it reduces cost of material to manufacture and reduces waste after the product has been used.

Regarding claim 13, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a container weight of between 7.1 g and 8.1 g. (Darr – paragraph 26, “a container may weigh 10.0 g. or less”)
The Office deems the above limitation to be disclosed by Darr.  Wherein the Applicant may argue that a weight of “10 g or less” is not “between about 7.1 g and about 8.1 g”, the Office alternatively points to NPL ‘01 which teaches a similar plastic container ((pg. 2 – “Evolight by P.E.T. Engineering… 500 ml PET bottle”) which has a container weight of between 7.1 g and 8.1 g (pg. 2 – “This 500 ml PET bottle for still water, weighed in at 7.5 g”).
Given the teachings of NPL ’01, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the individual container weight of the plurality of plastic containers of Darr as modified by Gossett be between 7.1 g and 8.1 g.  Darr already discloses that the weight of the plastic containers can be 10.0 g or less.  While Darr is silent with regards to a lower limit of this weight, NPL ’01 further teaches that a similar 500 mL plastic bottle could be made such that its weight would only be 7.5g. This teaching shows that the lower limit of such containers would include the claimed value of between 7.1 g and 8.1 g.  The benefit of making the containers of Darr as modified by Gossett weigh less is that it reduces cost of material to manufacture and reduces waste after the product has been used.

Regarding claim 21, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually have a container weight of 7.7 g (Darr – paragraph 26, “a container may weigh 10.0 g. or less”).
The Office deems the above limitation to be disclosed by Darr.  Wherein the Applicant may argue that a weight of “10 g or less” does not include “7.7 g”, the Office alternatively points to NPL ‘01 which teaches a similar plastic container (pg. 2 – “Evolight by P.E.T. Engineering… 500 ml PET bottle”) which has a container weight of 7.5 g (pg. 2 – “This 500 ml PET bottle for still water, weighed in at 7.5 g”).
Given the teachings of NPL ’01, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the individual container weight of the plurality of plastic containers of Darr as modified by Gossett be 7.7g.  Darr already discloses that the weight of the plastic containers can be 10.0 g or less.  While Darr is silent with regards to a lower limit of this weight, NPL ’01 further teaches that a similar 500 mL plastic bottle could be made such that its weight would only be 7.5g. This teaching shows that the lower limit of such containers would include the claimed 7.7 g.  As such, the combination of references is deemed to disclose a potential range of 7.5 to 10.0 grams which includes the Applicant’s claimed value of 7.7g.  The benefit of making the containers of Darr as modified by Gossett weigh less is that it reduces cost of material to manufacture and reduces waste after the product has been used.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) alternatively in further view of Hanan (PG Pub 2015/0144587 A1).
Regarding claim 15, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more undulating ribs (Darr – fig. 2; #72 – this element is curved and deemed to be undulating) in a sidewall portion.
Darr is deemed to clearly disclose ribs (Darr – 36a, 36b and/or 72), but wherein the Applicant may argue that the ribs of Darr are not undulating, the Office alternatively points to Hanan which teaches a plastic container includes one or more undulating ribs (Hanan – 112; fig. 1) in a sidewall portion.
Given the teachings of Hanan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify some of the ribs of Darr to have an undulating shape.  Doing so would provide different texture profiles to help with gripping and allowing for flexing of the container.

Regarding claim 17, Darr as modified by Gossett above discloses wherein the plurality (Gossett – figs. 1-10) of reduced diameter plastic containers (Darr - 10; figs. 1-5; Gossett - 12, 13; figs. 1-10; paragraphs 1-2) individually include one or more undulating ribs (Darr – fig. 2; #72 – this element is curved and deemed to be undulating) and one or more horizontal ribs (Darr – fig. 2; #36a, 36b; paragraph 30) in a sidewall portion.
Darr is deemed to clearly disclose ribs (Darr – 36a, 36b and/or 72), but wherein the Applicant may argue that the ribs of Darr are not undulating, the Office alternatively points to Hanan which teaches a plastic container includes one or more undulating ribs (Hanan – 112; fig. 1) in a sidewall portion.
Given the teachings of Hanan, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify some of the ribs of Darr to have an undulating shape.  Doing so would provide different texture profiles to help with gripping and allowing for flexing of the container.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darr (PG Pub 2008/0223816 A1) in view of Gosset (PG Pub 2014/0284237 A1) in view of Taub (US Patent 4,694,962) in view of Van Uum et al. (PG Pub 2010/0089781 A1) hereinafter referred to as Van Uum.
Regarding claim 20, Darr as modified by Gossett above discloses wherein, for a pallet (Gosset - 11) having a top plan stacking surface area, the side-by-side configuration of the plurality of reduced diameter containers overhangs only one side of the pallet (Gosset – fig. 10).

Darr as modified by Gossett above discloses a pallet having a top plan stacking surface area, but does not disclose that the area is about 40 inches by about 48 inches.
However, Taub teaches that typical pallets have a top plan stacking surface area of about 40 inches by about 48 inches (col. 1 lines 16-19).
Given the teachings of Taub it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the pallet of Darr as modified by Gossett be about 40 inches by about 48 inches to generally conform to a typical pallet size.  Pallets are often used interchangeably and having a pallet of a typical size would allow it to be more easily lifted and moved by equipment designed to interface which standard pallet sizes.

Darr as modified by Gossett above discloses the plurality of reduced diameter containers overhangs only one side of the pallet, but does not disclose the overhang is by less than 1.25 inches.
However, Van Uum teaches a product overhang on a pallet which is less than 1.25 inches (fig. 6; paragraph 33 – “The amount of overhang described and illustrated herein (3/8 inches per side for example), has been shown to be acceptable for the purposes disclosed herein”)
Given the teachings of Van Uum, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the overhang of Darr as modified by Gossett be less than 1.25 inches.  Doing so would help reduce the chances of product damage as the pallets were moved about.

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. 
The Applicant that the cited prior art of Darr in view of Gosset fails to disclose both “an overall height of at least 8.0 inches (203.2 mm) and a maximum outside diameter of less than 2.50 inches (63.5 mm)”.  The Office contends that each of these values is explicitly disclosed by Darr as cited in the rejection of record (Darr - H1 = 8.250 +/- 1 inches; DB = 2.56 +/- 0.45 inches; paragraph 26).  To this end the Applicant has argued that the explicitly cited ranges of potential values for Darr are simply “tolerances” which would seem to imply that these are not intended ranges of the prior art but rather values that could be achieved due to a manufacturing error.  There is nothing in Darr to suggest that these values are “tolerances” in this respect.  At face value, they are explicit potential values for the product in its final form.  As such the values cited by Darr are deemed to explicitly disclose the claimed dimensions.
The Applicant further argues that given the ranges that it would require taking the container height below 8.0 inches to achieve the claimed 2.5 inches.  While the Office will explain why they find this reasoning flawed in a moment, even if the Office were to agree with such a position the teachings of Darr would still read on the Applicant’s claimed invention.  If the container height was reduced to 8.001 inches such a reduction would be 96.982% of the cited 8.250 inch height and still within the noted range.  A proportional change to the outside diameter, 2.56 x 0.96982, would result in a diameter of Db of 2.48 inches which would also be within the cited range.  This observation is not a change to the rejection of record, merely an answer to the Applicant’s argument.
As to why the Office finds the Applicant’s argument to be in error, if one were concerned about maintaining the same volume in the container but chose a height that was higher in the listed range, e.g. 8.5 inches, there would need to be a reduction in the width to keep the volume the same, which would necessitate reducing the diameter to values below 2.5 inches as referenced in Darr.  This observation is not a change to the rejection of record, merely an answer to the Applicant’s argument.
For all these reasons, the container of Darr is deemed to explicitly and implicitly disclose each of the claimed dimensions and the rejection of record is maintained.
The Applicant makes an additional argument regarding claim 12 that the prior art does not explicitly show a weight of 7.7 g.  The Office notes that the Applicant has amended the language of a number of claims including claims 12 and 13 which remove the word “about”.  This has changed the scope of the claims and therefore has necessitated a new grounds of rejection.  The new grounds of rejection details more explicitly the cited values claimed and how they were known and achievable years before the effective filing of the instant invention.
Regarding claim 20, the Applicant appears to argue that Van Uum deals with the palletizing of different products and is therefore not analogous art to that of the other references.  In response to this, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gossett and Van Uum are both concerned with the issue of product overhang.  Gossett clearly shows that containers can be placed on pallets such that there is some amount of overhang (fig. 10), but it is silent with regards to how much overhang can be deemed acceptable.  Van Uum, while disclosing box containers, sets a desirable amount of overhang at 3/8”.  Van Uum notes that “it is desirable to avoid any significant overhang of the cartons relative to the pallet 110, as an excessive overhang opens opportunity for product damage”.  The problem and concern of potential “product damage” is equally applicable to both Gossett and Van Uum.  As such Van Uum is deemed to be analogous art and the reasons for their combination are made obvious by this fact.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731